                  Case 2:19-cr-00104-TLN Document 93 Filed 02/18/21 Page 1 of 3


     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5

6         IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

7                                              CALIFORNIA

8

9

10
                                                       Case Number: 2:19-CR-0104 TLN
11   THE UNITED STAES OF AMERICA
                                                       STIPULATION AND ORDER
12   V.
                                                          Date: February 25, 2021
13                                                        Time: 9:30 am
     MANUEL RUBIN PEREZ                                   Judge: Hon. Troy L. Nunley
14   GREGORIO ROJAS
15

16                   Plaintiff United States of America, by and through its counsel of record, and the
17   Defendants, by and through each counsel of record, hereby stipulate as follows:
18           1.       Attorneys Hedberg and Santana need additional time to review discovery and
19   need time to review it with their clients. Attorneys Hedberg and Santana need further time to
20
     review the discovery and work with their clients. Further, the current Coronavirus and
21
     accompanying stay at home, court closure and social distancing directives from County, State
22
     and Federal governmental authorities have impinged upon both counsel’s ability to confer with
23
     their clients and the Government’s ability to conduct further investigation into important issues
24
     in this case.
25


                                                      1
                 Case 2:19-cr-00104-TLN Document 93 Filed 02/18/21 Page 2 of 3



1           2.      By this stipulation, the parties now move to continue the status conference until

2    May 13, 2021, at 9:30 a.m., and to exclude time between February 25, 2021, and May 13, 2021,

3    under Local Code T4. Plaintiff does not oppose this request.
4           3.      The parties agree and stipulate, and request that the Court find the following:
5           a.      The government has provided discovery associated with this case.
6           b.      Counsel for the defendants desire time to consult with their clients, to review the
7    current charges, to conduct investigation and research related to the charges, to review and copy
8    discovery for these matters and to discuss potential resolutions with their clients.
9
            Counsel for the defendants believes that failure to grant the above-requested continuance
10
     would deny them the reasonable time necessary for effective preparation, taking into account the
11
     exercise of due diligence.
12
            d.       The government does not object to the continuance.
13
            e.      Based on the above-stated findings, the ends of justice served by continuing the
14
     case as requested outweigh the interest of the public and the defendant in a trial within the
15
     original date prescribed by the Speedy Trial Act.
16
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
17
     et seq., within which trial must commence, the time period of February 25, 2021, to May 13,
18
     2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
19
     T4] because it results from a continuance granted by the Court at defendant’s request on the basis
20
     of the Court's finding that the ends of justice served by taking such action outweigh the best
21
     interest of the public and the defendant in a speedy trial.
22
            4. Nothing in this stipulation and order shall preclude a finding that other provisions of
23
     the Speedy Trial Act dictate that additional time periods are excludable from the period within
24
     which a trial must commence.
25


                                                       2
               Case 2:19-cr-00104-TLN Document 93 Filed 02/18/21 Page 3 of 3



1    IT IS SO STIPULATED

2    Respectfully submitted

3    /s/ Olaf W. Hedberg                                             /s/Vincenza Rabenn
     Olaf W. Hedberg                                                   Vincenza Rabenn
4
     Attorney for Gregorio Rojas                                  Assistant United States Attorney
5

6
     /s/Jesse Santana
7     Jesse Santana
     Attorney for Manuel Perez
8

9

10

11
                                                 ORDER

12
            GOOD CAUSE APPEARING, it is hereby ordered that the February 25, 2021 status
13
     conference be continued to May 13, 2021 at 9:30 a.m. I find that the ends of justice warrant an
14   exclusion of time and that the defendants' need for continuity of counsel and reasonable time for

15   effective preparation exceeds the public interest in a trial within 70 days. THEREFORE IT IS
     FURTHER ORDERED that time be excluded pursuant to 18 U.S.C. § 3161 (h) (7) (B) (ii) and
16
     Local Code T4 from the date of this order to May 13, 2021.
17

18   IT IS SO ORDERED.
19

20   Dated: February 17, 2021
                                                         Troy L. Nunley
21
                                                         United States District Judge
22

23

24

25


                                                     3
